Title: I. Loose Thoughts upon an Attack of New York, c.3 October 1779
From: Washington, George
To: 


          
            [c.3 Oct. 1779]
          
          An attack, upon the enemy at New York & its dependencies, must be regulated by the posts they occupy, and the nature of their defence.
          at present they are much dispersed—Some being in the City, & some at Kings bridge—while long Island—Staten Island—Powles hook—&, (as some say) Sandy hook also have a part. a thousand remain at the points at Kings-ferry.
          If they remain thus seperated and divided when the French-fleet arrives, it ought to be the first object of Count D’Estaing to keep them so. & this is no other wise to be done than by pushing a sufficient number of Vessells by the hook—destroying all the Boats on Staten Island & by laying his ships in the Bay between New York & Staten Island prevent others getting there. Unless the Boats on Stat⟨en⟩ Island are immediately destroyed, & suc⟨h⟩ a disposition of the Ships made as will pr⟨e⟩vent others from getting there, a retreat to long Island will, & can easily be affected by the enemy. a few Ships should also be run immediately up the No. River into Haverstraw-bay to prevent the retreat of the Garrison of Stony-point by Water & to secure the communication of the Rivr—These operations would render the reduction of those bodies of Men which occupy Staten Island & stony point certain; but the Troops on long Island—at Kings bridge—& at Powles hook may, in spite of any endeavours of the fleet, form a junction; & in defiance of a land force also; if it is undertaken in time.
          But to pursue the idea, & supposition, that they will continue forces on long Island and at Powles-hook (which is very probable & not less desirable) a position should be taken & in force on the heights above Morrissena—pointing equally to Haerlam River & a passage over the East River to long Island—while ⟨it is⟩ contiguous to the North River. Every demo⟨n⟩stration for crossing the East River should be thrown out at the same time that real preparations are making for throwing Troops over Harlem River & possessing the heights above Harlem

Plains for the purpose of cutting off the communication & retrea⟨t⟩ of the Troops from Kings bridge to the City. The demonstration is to draw the attention of the enemy to long Island & leave that of York more unguarded. feints must be practiced to give countenance to a belief that the Army is going over to long Island: but for the execution of the real design—a number of Boats must be held in readiness on the North-river (at Stony point if we are ⟨in⟩ possession of it, if not, at some other place ⟨le⟩ast liable to betray the design) ready to move ⟨d⟩own at a certain time, & to a certain place for the purpose of receiving Troops to be landed at the heights below Harlem plains. To facilitate this operation & prevent the Troops in the City from moving out, Count D’Estaing (who previous to the hour of co-operation shd also hold out every appearance of landing on long Island to form a junction with our Troops at some given point) should have his Troops Imbarked on board boats ready to land in reality, or to make a shew of it as circumstances may point out and will justify. These Troops to be covered by their own Shipping in New York bay—while those in the No. River receive protection from the French ships above spiken devil. which are to move down to prevent the retreat of the garris⟨on⟩ at and about Kings bridge & cover the flan⟨ks⟩ of our Incampment at Harlem. The Armed Vessels in the Sound should move as near Morrissena as possible to cut off all communication between Rhode Isld & New York & prevent the Troops at Kings bridge getting on to long Island by moving on the East side of Harlem river towards it.
          If this plan should Succeed—& it appears at least probable under the effect of a consternation at possessing Harlem heig⟨hts⟩ & seperating the Troops on the Island a spirited exertion with the proper means which must be previously prepared may set fire to and destroy all the Shipping in the North River provided they should be at or above Turtle-bay.
          If it shall be thought advisable after obtaining some certain knowledge of the enemy’s strength on Staten Island to make an attempt upon them there, & a force in addition to that on board the fleet wanting ⟨to⟩ effect the purpose—Lord Stirlings divisio⟨n⟩ or the light infa⟨ntry⟩ & the Pensylvania Militia may be employ⟨ed⟩ on that Service with the Jersey Militia if necess⟨ary⟩.
          The foregoing operation is on the presumption that the enemy, upon the appearance of the French fleet will continue to occupy their present Posts in the manne⟨r⟩ they now hold them; but in case they should concenter themselves in, or near the City, & at Brooklyn the plan will vary.
          It may be necessary in that cas⟨e⟩ for Count D’Estaing to Possess Staten Islan⟨d⟩ with his Troops, while his Ships lay in Ne⟨w⟩ York

bay—Lord Stirling’s division or light Infany and Pensa Militia may also join them. these to be held in readiness to make a descen⟨t⟩ at long Island at such a time & at such place as may be agreed on, in order with other Troops which may be thrown across the East River to form an Army for long Is⟨land⟩—The residue of the Troops to advance to Harlem & proceed on to York Island by w⟨ay⟩ of Kings bridge if the Garrisons are with drawn—or Harlem river if a few Troops are left in them merely to hold the Works and take possession of the heights where the enemy had their first lines. & then Murrys Hill. The French shipping guarding the rig⟨ht⟩ Flank. good & strong pickets to secure our left & Front. a breast work of Waggons—Abbatis & Pits—or something else to guard against the effect of a sudden attack, or Night surprize.
          The rest being the work of regular approaches it must speak as circumstances direct.
        